Citation Nr: 0836008	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1953 and from February 1954 to November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalos, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2004 of lung cancer with 
diabetes as a significant contributing condition.

2.  Credible evidence shows that, while travelling by air, 
the veteran had a stopover at an Air Force base in Saigon, 
Vietnam.




CONCLUSION OF LAW

The veteran's death was due to a disability incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the appellant's claim.  Thus, no further 
discussion of the VCAA is required.

Service Connection for Cause of Death

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2007). A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2007).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

In the present case, the appellant contends that the veteran 
is entitled to presumptive service connection for diabetes 
mellitus type II, which was listed as a significant 
contributing cause of the veteran's death on his April 2004 
death certificate.  The appellant's claim was previously 
denied because there was no evidence that the veteran had 
served in Vietnam.  The veteran has a long and honorable 
history of twenty years of military service.  Service records 
indicate that he served in Thailand during the Vietnam 
conflict.  Following the appellant's hearing before the 
undersigned, she submitted a travel voucher from the 
veteran's service showing that, while travelling by air, the 
veteran had a stopover at an Air Force base in Saigon, 
Vietnam.

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.  
Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the travel voucher submitted by the 
appellant, which shows that the veteran was actually in 
Vietnam on duty, for however short the period of time, is 
sufficient evidence of "service in Vietnam" so as to 
qualify the veteran for presumptive service connection under 
38 C.F.R. § 3.307.

As such, the veteran would be entitled to presumptive service 
connection for diabetes mellitus type II.  As this is listed 
on the veteran's death certificate as a contributory cause of 
death, service connection for the cause of the veteran's 
death is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


